[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON OBJECTION TO PLAINTIFFS' REQUEST TOFILE AMENDED COMPLAINT DATED AUGUST 10, 1994
Plaintiffs seek to file an amended complaint to add a count for loss of consortium with respect to defendant Town of Enfield. The Town objects claiming that the complaint is brought pursuant to General Statutes § 13a-149 which does not permit damages for loss of consortium. The court agrees.
"Section 13a-149 does not permit damages for loss of consortium but permits recovery only by the injured `traveler'". Sanzone v. Board of Police Commissioners,219 Conn. 179, 199. (citations omitted.) (Although the complaint refers to § 13a-144 in its allegations against the Town, the court assumes the plaintiffs meant to refer to § 13a-149.)
The defendant's objection is sustained.
Allen State Trial Referee CT Page 9193